Exhibit 99.1 NEWS RELEASE LINCOLN FINANCIAL GROUP ANNOUNCES JON A. BOSCIA’S RETIREMENT Elects J. Patrick Barrett Chairman and Dennis R. Glass CEO Philadelphia, PA, July 6, 2006 – Lincoln Financial Group (NYSE: LNC) announced today that its Board of Directors has elected long-time director J. Patrick Barrett Chairman of the Board and named its current President and Chief Operating Officer, Dennis R. Glass, Chief Executive Officer. Both appointments were made after Jon A. Boscia informed the Board of his decision to step down from these positions and to retire from the company. Boscia will be available to assist Barrett and Glass until his retirement from Lincoln Financial Group on September 1, 2007. Glass and Barrett will assume their new responsibilities immediately. Boscia said, “My decision to retire comes at the right time for Lincoln Financial Group and for me. As the tenth anniversary of my appointment as chief executive officer approaches, I am proud to say that we have successfully and ahead of schedule met the milestones associated with the integration of Lincoln Financial Group and Jefferson Pilot.I also am proud to say that Lincoln Financial Group’s operations, financial condition and long-term growth prospects are solid.With my complete confidence in Dennis and our management team to guide Lincoln Financial Group going forward, I concluded that a quick and complete transition is in the best interest of the company.” Barrett praised Boscia for his leadership, “Jon moves on with our thanks and our high regard for his decade of service as chief executive officer. Since becoming CEO in 1998, Jon has overseen a period of impressive growth for Lincoln Financial Group. Thanks to Jon’s leadership and vision, we have assembled a superb management team and are well-positioned for the future.” Barrett added, “Dennis has the experience, skills and industry knowledge to ensure Lincoln’s continued growth and long-term success.When the Board began the planning process for an eventual successor for Jon last year, we knew we wanted someone like Dennis: A seasoned veteran with an intimate knowledge of Lincoln. He directed the successful integration of Lincoln with Jefferson Pilot over the past year and partnered with Jon to craft the company’s strategic vision while also leading all of our core manufacturing and distribution operations. His team’s success solidifies our position as a premier provider of life Page 1 of 4 insurance, annuity, retirement income security and investment products and services.“ Glass said, “With our strong and deep management team I am confident that Lincoln Financial Group will move forward seamlessly, building on our strong market positions and demonstrated record of performance. I am very optimistic about Lincoln Financial Group's future.” Lincoln will be reporting its earnings for the second quarter of 2007 on July 31, 2007. Through today, the company has no material change to its publicguidance provided in connection with its first quarter, 2007 earnings release andsubsequently. Key executive bios are as follows: DENNIS R. GLASS President and Chief Executive Officer Lincoln Financial Group Dennis R. Glass is president and CEO of Lincoln Financial Group. He serves on the Board of Directors for Lincoln National Corporation. He also is president and serves on the Board for Lincoln Financial’s principal insurance subsidiaries. Prior to this announcement he was president and chief operating officer. As president and COO, Glass was responsible for overseeing Lincoln Financial’s primary manufacturing and distribution businesses, including Employer Markets, Individual Markets, Delaware Investment Management, Lincoln Financial Distributors, Lincoln Financial Network and the Retirement Income Security Ventures Group. Glass chairs the Investment Committee for the insurance entities’ general account portfolio. Previously, Glass served as president and chief executive officer of Jefferson-Pilot Corporation, which merged with Lincoln Financial in 2006. Glass serves on the Board and is chairman-elect of the American Council of Life Insurers (ACLI) and co chairs the ACLI’s Committee on Principal-Based Reserving. Glass has served on other industry boards and has been active in numerous charitable and civic activities. J. PATRICK BARRETT Chairman & Chief Executive Officer - CARPAT Investments J. Patrick Barrett serves as chairman of the board of directors of Lincoln National Corporation, as well as director of its New York subsidiary, Lincoln Life &
